Sharpe, J.
I concur in reversing this case for the error pointed out by Mr. Justice Fellows.
I am unable to agree with Mr. Justice Brooke as to there being reversible error in the charge of the court relative^ to false pretenses. Immediately following the- language quoted by him, the trial judge said to the jury:
“Most of this is absolutely immaterial, so far as *316the charge here is concerned. This charge is, not that these things were actually accomplished, but simply that the defendant joined in a conspiracy with the others named to accomplish them, and that one or more of them did an overt act in the attempt to carry out the understanding, in this instance, to have the city purchase the property at a price higher than that at which the defendant at the bar knew that it could be purchased for, and so knowingly used his official position in agreement with the others to attempt illegal gain. It makes no difference that such gain was not made. The conspiracy is complete if the agreement to gain by fraud was made, and one of the parties took some step, some act to carry out that agreement. * * *
“After all, gentlemen, since I have charged you at some length, it seems to me the question for you is really a simple one. The indictment, and also the quotations from legal authorities in technical phraseology may be confusing; but it seems to me that, devoid of all technicalities, the question for determination is simply, Did the defendant at the bar combine with one Carter and any one else, to use his knowledge of the desire of the authorities of Detroit to acquire the site on Connors creek, the influence of his position to forward the sale of the site desired, and did he and Carter agree together to push through that sale, if possible, at a figure more than that at which the defendant Schultz knew that it could be acquired at, and did either party to the conspiracy, if there was such a conspiracy, and if you are satisfied of its existence beyond a reasonable doubt, do anything to forward that scheme, if there was such a scheme?”
In view of these instructions, and of the charge taken as a whole, Í am convinced that the jury were in no way misled by the instruction complained of into believing that it was not necessary to find the defendant had either by act, word or deed used false pretenses in an effort to bring about the sale of such property. «'